Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 06/16/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy on file for reference ZL 201580040999.5. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the generic placeholder “feature" but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “self-align feature” in claims 2 and 8. These limitations do not invoke 112(f), since they are modified by sufficient structure: coupling. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specification should have antecedent basis for the limitation: the capillary tube provide[s] single drop stability over a range of drop sizes above and below a droplet size corresponding to a diameter of the aperture; as it is claimed in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 discloses: wherein the capillary tube provide[s] single drop stability over a range of drop sizes above and below a droplet size corresponding to a diameter of the aperture. However, the specification does not disclose the capillary tube providing drops sizes that are “above and below” the size of the diameter of the aperture. Nonetheless, Pars 0230 and 231 disclose that for a single aperture diameter, a certain range of droplet volume is achieved. For example, Par 231 discloses that a 100 micron aperture could achieve a drop size between 180-200pL; this is relating aperture diameter to droplet volume. With regards to the claimed limitation above, there is no disclosure that compares drop sizes as being “above and below” a diameter of the aperture, i.e. there is no disclosure that compares aperture diameter with droplet diameters that are above or below the diameter of the aperture. The disclosure only states relationships between diameter apertures and range of droplet volumes. For this reason, claim 1 fails to comply with the enablement requirement. 
Claims 2-7 are rejected for depending on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivri (U.S. 2012/0304929).
Regarding claim 1, Ivri teaches a dispenser (100) for transferring a predetermined quantity of a liquid (see abstract), comprising: 
a longitudinal transducer (40), comprising: 
a capillary tube (114) having a tip (42) at a distal end of the capillary tube (see Fig 2); 
a piezoelectric actuator (126) operatively coupled to the capillary tube at a location proximal of the tip (as seen in Fig 2, which resembles the configuration seen in Applicant’s Fig 2); 
an aperture (136) at the tip of the tube; and 
a flexible supply line (as seen in Fig 1, there is a supply line connected to valve 24 that sends liquid to the upstream end of the tube 114; as disclosed in Par 0095: the source comes in through a flexible tube) located upstream of the capillary tube and configured to couple to and supply the liquid to the capillary tube (as seen in Fig 1 and disclosed in Par 0095); 
wherein actuation of the piezoelectric actuator causes a pressure wave to propagate from said location of the capillary tube toward the tip of the capillary tube such that radial motion at said location of the capillary tube is transmitted as distally extending axial motion of the tip of the capillary tube (as disclosed in Par 0109), thereby causing a droplet of a predetermined volume to be ejected from the aperture (as disclosed in Par 0112); 
wherein the capillary tube has a modulus of elasticity configured to dampen acoustical noise from the actuation (Par 0124 discloses specific modulus of elasticity used for the capillary tube for desired amplitude and oscillation of the tube; while Par 0119 discloses that an acoustic pressure or stress wave propagates through the wall of the tube, i.e. acoustic noise is dampened along the length of the tube) and provide single drop stability over a range of drop sizes above and below a droplet size corresponding to a diameter of the aperture (as disclosed in Par 0140, the dispenser produces a range of drop sizes that correspond to the diameter of the aperture; furthermore, Par 0105 discloses that fine tuning a pulse voltage signal 138 changes the structure and volume of the droplets; therefore, the dispenser provides single drop stability over a range of drop sizes that could be above or below the diameter of the aperture, as claimed).  
Regarding claim 2, Ivri teaches the dispenser of Claim 1, wherein the coupling between the capillary tube and the flexible supply line provides a self-aligning feature (as seen in Fig 4, the capillary tube 114 attaches to a V-groove on structural portions 122 and 124 for self-alignment, as disclosed in Par 0142; furthermore, the tube is attached to a flexible supply line, as disclosed in Par 0095).  
Regarding claim 3, Ivri teaches the dispenser of Claim 1, wherein the operative coupling (coupling done through V clamp of portions 142 and 144, see Fig 4) between the capillary tube and the piezoelectric actuator is configured to allow replacement of capillary tubes (Par 0123) and is adjustable (through preloading device 128) to provide sufficient mechanical stability to reduce variations in droplet volumes between capillary tubes (paragraph 0028 discloses the device is made with clamping that allows for replacement of different tubes; as seen in the figures the coupling devices 142 and 144 are the same structure, as claimed, thus they can replace the tubes and still provide sufficient mechanical stability, as claimed).  
Regarding claim 4, Ivri teaches the dispenser of Claim 1, wherein the operative coupling between the capillary tube and the piezoelectric actuator is a double V clamp (V clamps 142 and 144, see Fig 4).  
Regarding claim 6, Ivri teaches the dispenser of Claim 1, wherein the capillary tube comprises an aperture plate (118) that defines the aperture (as seen in Figs 2-3).  
Regarding claim 7, Ivri teaches the dispenser of Claim 6, wherein the aperture plate is gold-plated nickel or sapphire (as disclosed in paragraph 0128, the plate 118 comprises sapphire).  
Regarding claim 8, Ivri teaches a method of transferring a predetermined quantity of a liquid (Par 0092), comprising: 
coupling a flexible supply line (as seen in Fig 1, there is a supply line connected to valve 24 that sends liquid from source 16 to the dispenser 100, which sends liquid to the upstream end of tube 114; as disclosed in paragraph 0095: the source comes in through a flexible tube) to a capillary tube (114) using a self-aligning feature (as seen in Fig 4, the capillary tube 114 attaches to a V-groove on structural portions 122 and 124 for self-alignment, as disclosed in Par 0142; furthermore, the tube is attached to a flexible supply line, as disclosed in Par 0095); 
supplying liquid from the flexible supply line to the capillary tube (as seen in Fig 1, liquid is supplied from 16 to dispenser 100 and into capillary tube 114), wherein the capillary tube comprises a distal end with a tip (42) and an aperture (136) thereat; 
coupling a piezoelectric actuator (126) to the capillary tube at a location along the capillary tube (as seen in Fig 2), wherein the coupling between the piezoelectric actuator and the capillary tube is configured to allow replacement of capillary tubes (as disclosed in Par 0123) and is adjustable (through preloading device 128) to provide substantially uniform mechanical stability between the piezoelectric actuator and replaceable capillary tubes (paragraph 0028 discloses the device is made with clamping that allows for replacement of different tubes; as seen in the figures the coupling devices 142 and 144 are the same structure as claimed, thus they can replace the tubes and still provide sufficient mechanical stability, as claimed); 
actuating the piezoelectric actuator such that a pressure wave propagates from said location along the capillary tube toward the tip of the capillary tube and radial motion at said location is transmitted as axial motion of the tip (as disclosed in paragraph 0109), thereby causing a droplet of a predetermined volume to be ejected from the aperture (as disclosed in paragraph 0112); wherein the capillary tube has a modulus of elasticity configured to dampen acoustical noise from the actuation (Par 0124 discloses specific modulus of elasticity used for the capillary tube for desired amplitude and oscillation of the tube; while Par 0119 discloses that an acoustic pressure or stress wave propagates through the wall of the tube, i.e. acoustic noise is dampened along the length of the tube) and provide single drop stability over a range of drop sizes (as disclosed in Par 0140, the dispenser produces a range of drop sizes; furthermore, Par 0105 discloses that fine tuning a pulse voltage signal 138 changes the structure and volume of the droplets in a controlled manner, i.e. stable manner).  
Regarding claim 9, Ivri teaches the method of Claim 8, further comprising adjusting the coupling between the piezoelectric actuator and the capillary tube to reduce variation in droplet volume between capillary tubes (paragraph 0028 discloses the device is made with clamping that allows for replacement of different tubes; as seen in the figures the coupling devices 142 and 144 are the same structure, as claimed; further, paragraph 0142 discloses adjusting the coupling in order to properly fit different tubes, while maintaining even distribution of forces and enhance the balance of the device, thus ensuring consistent droplet volume).  
Regarding claim 10, Ivri teaches the method of Claim 8, further comprising adjusting a piezoelectric voltage, a charge resistor, or both a voltage and a charge resistor to enable dispensing a range of liquid viscosities at the same predetermined droplet volumes (as disclosed in paragraph 0105, the pulse voltage is fine-tuned to improve droplet structure and droplet volume control; as disclosed in paragraph 0171, the device is capable of dispensing fluids with a wide range of viscosity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ivri (U.S. 2012/0304929) in view of LaMarr et al (U.S. 2010/0024527). 
Regarding claim 5, Ivri teaches the dispenser of Claim 1. However, Ivri does not teach the dispenser wherein the capillary tube comprises polyether ether ketone (PEEK).  
LaMarr teaches a system for handling fluidic examples wherein tubes are made out of polyether ether ketone (PEEK), as disclosed in paragraph 0060.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivri to incorporate the teachings of LaMarr to provide the tubes with PEEK because that material has strong chemical resistance and can be manufactured in a wide range of interior and exterior diameters (as disclosed in paragraph 0060 of LaMarr).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752